Citation Nr: 0309495	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
neurodermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the RO in 
Boston, Massachusetts, which confirmed and continued a 10 
percent rating for neurodermatitis.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

With respect to the veteran's claim for an increased rating 
for neurodermatitis, the Board notes that the RO has rated 
this disability under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  Amendments to the criteria for rating skin disorders 
became effective on August 30, 2002, during the pendency of 
the veteran's appeal.  See 62 Fed. Reg. 48784-48787 (2002).  
Although the veteran was provided with a copy of the revised 
rating criteria by the Board, the RO has not considered the 
new criteria in its evaluation of the veteran's claim for an 
increased rating for his service-connected neurodermatitis, 
and such should be done prior to appellate consideration of 
this claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993) (If action by 
the Board involves a question not previously addressed, and 
such action would be prejudicial to the veteran, further due 
process must be provided). 

In view of the foregoing, the case is remanded for the 
following:	

1.  The Board finds that there remains a 
further duty to
assist the veteran on his claim for an 
increased rating for neurodermatitis.  
38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  The RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private  
who treated the veteran for 
neurodermatitis since November 2001.  
After securing the necessary release, the 
RO should obtain these records.  If 
records cannot be secured, it should be 
noted in the claims folder.

3.  The veteran should be afforded a VA 
dermatology examination to evaluate the 
neurodermatitis  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the dermatologist 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The physician should 
indicate: 
a.	What percent of the entire body 
or exposed areas are affected;
b.	Whether the condition has 
required systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and for 
what duration of time required 
during the past 12-month period.  
c.	Whether the neurodermatitis 
causes ulceration or extensive 
exfoliation or crusting, and 
systemic or nervous 
manifestations, or is 
exceptionally repugnant; or 
whether there is constant 
exudation or itching, extensive 
lesions, or marked disfigurement; 
or is manifested by exfoliation, 
exudation or itching, if 
involving an exposed surface or 
extensive area. 

4.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  The RO should review the claim for an 
increased rating for neurodermatitis.  
The RO should consider all potential 
rating codes, as well as the rating 
schedule revisions concerning skin 
disorders which became effective on 
August 30, 2002.  

6.  Thereafter, the RO should readjudicate 
this claim, keeping in mind the 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




